Morton, C. J.
It clearly appears that the northerly boundary of the land conveyed to the defendant is the southerly line of Howland Street extended into the river, and that the defendant has built its wharf and storehouse a few feet over this line northerly. The defendant contends, however, that the plaintiff has no interest in the land north of the southerly line of How-land Street extended, because his deed to Seabury conveyed the land to the centre of Howland Street. By this deed, the plaintiff conveyed a tract of land, of which the description, so far as material to this case, is as follows: “ Then beginning again at *56the southwest corner, thence running northerly in the east line of Prospect Street and further on in the same course feet to the line of Howland Street; thence easterly in line with said street to the river, and so on in the same course into the river.”
It is the general rule of construction, that, if in a deed the land is bounded on a street, or its boundary lines run to a street and thence by the street, the grantee takes to the middle of the street, unless the deed or the character of the locality to which it is to be applied indicates a different intention of the parties. Each case must depend upon its own circumstances. Motley v. Sargent, 119 Mass. 231, and cases cited. Dean v. Lowell, 135 Mass. 55, and cases cited.
There are several features in the case at bar which seem to us to take the case out of the general rule. In the deed to Seabury the westerly line of the granted premises does not run to the street and thence by the street to the river. It runs “ to the line of Howland Street,” and “thence easterly in line with said street to the river, and so on in the same course into the river.”
Ordinarily, if a boundary runs to or by the line of an object, such as a house or a lot of land, the exterior limit of the object is intended. So, in common language, if one speaks of the line or lines of a street, the exterior limits would be understood "and intended. We think the grantor intended to use the word “ line ” in this sense in the deed before us.
One reason given for the general rule is, that it is not to be presumed that the grantor intends to reserve a narrow strip of land, not capable of any substantial use by him, after having parted with the land by the side of it, and of no considerable value if the way should be discontinued. This reason does not apply in this case. The northerly line of the lot sold to Seabury is several hundred feet long. At the time the deed was made, .Howland Street covered only about thirty feet of this line, and no extension of the street was legal, and none was contemplated. Much the largest part of Seabury’s northerly boundary, therefore, was not upon the street, but upon other land of the grantor. No fair inference can be drawn that the grantor did not intend to retain the strip of land equal in width to half the width of the street, for it was a part of his other land, and as valuable as any other part.
*57Upon all the circumstances of this case, we are of opinion that the northerly line intended by the parties in the deed to Seabury was the south line of Howland Street and a line which is an extension of such line. We have considered this question without regard to the evidence in the case of the acts of the parties showing their understanding of the deed, for it may be doubtful whether there is here a case of latent ambiguity which makes such evidence admissible. But if such evidence may be considered, the construction we have adopted is confirmed by the fact that, when Seabury, who appears to have bought the land as an agent or intermediary for the defendant, conveyed to the defendant, he described the northerly boundary of the lot as running from Howland Street “ easterly in line with the south side of said Howland Street to the river,” a description which clearly excludes any part of the street.
The defendant also contends that neither the plaintiff nor his grantor had any rights in the soil below low-water mark. If this be so, it is fatal to the plaintiff’s claim, and also to the right of the defendant to maintain its wharf and storehouse. But this ground cannot be maintained. The St. of 1806, o. 18, provides that the owners of lots of land adjoining Acushnet River in New Bedford, “their heirs and assigns, shall be, and hereby are, authorized and empowered to erect, continue, and maintain wharves parallel with the line of their several lots, as they abut upon said river; said wharves to extend to the channel of said river, if the owners of said lots think proper.”
This operated as a legislative grant to the owners of lots of an interest in the soil between their lots and the channel of the river. Whether it gave them an absolute fee without any restrictions, and whether, since the passage of the St. of 1866, e. 149, they are subject to the regulations of the Harbor Commissioners,.and to what extent, it is not necessary to consider in this case. The act certainly gave them a possessory title for the purpose of building wharves, sufficient to enable them to maintain trespass if their rights are invaded. This was so held in Haskell v. New Bedford, 108 Mass. 208, in which, as in the case at bar, the plaintiff’s title depended upon the St. of 1806. It follows that the plaintiff is entitled to judgment upon the finding of the presiding justice of the Superior Court.
*58The St. of 1888, c. 176, passed after this suit was begun, authorizing the extension of Howland Street, has no bearing upon the question of the defendant’s, liability. .

Judgment for the plaintiff.